J-S70023-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

SANDRA G. PECCI,                          :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                  Appellee                :
                                          :
            v.                            :
                                          :
HARRY PECCI, JR.,                         :
                                          :
                  Appellant               :    No. 1646 EDA 2015

                 Appeal from the Order entered May 21, 2015,
                    Court of Common Pleas, Bucks County,
       Civil Division at No. 2012-DR-00905 – PACSES No. 968113305

BEFORE: DONOHUE, LAZARUS and PLATT*, JJ.

MEMORANDUM BY DONOHUE, J.:                       FILED NOVEMBER 20, 2015

      Appellant, Harry Pecci, Jr. (“Pecci, Jr.”), appeals the trial court’s order

dated May 21, 2015, setting his 2014 income for child support and alimony

purposes.   On appeal, Pecci, Jr. contends that the trial court erred in

including in its calculation a hardship withdrawal from his 401K retirement

account.

      For the reasons that follow, we are constrained to conclude that Pecci,

Jr. has waived all issues on appeal. Rule 1925 of the Pennsylvania Rules of

Appellate Procedure provides in relevant part as follows:

      Rule 1925. Opinion in Support of Order

                               *     *     *

            (b) Direction to file statement of errors
            complained of on appeal; instructions to the
            appellant and the trial court.--If the judge
            entering the order giving rise to the notice of appeal



*Retired Senior Judge assigned to the Superior Court.
J-S70023-15


          (“judge”) desires clarification of the errors
          complained of on appeal, the judge may enter an
          order directing the appellant to file of record in the
          trial court and serve on the judge a concise
          statement of the errors complained of on appeal
          (“Statement”).

                (1) Filing and service.--Appellant shall
                file of record the Statement and
                concurrently shall serve the judge. Filing
                of record and service on the judge shall
                be in person or by mail as provided in
                Pa.R.A.P. 121(a) and shall be complete
                on mailing if appellant obtains a United
                States Postal Service Form 3817,
                Certificate of Mailing, or other similar
                United States Postal Service form from
                which the date of deposit can be verified
                in compliance with the requirements set
                forth in Pa.R.A.P. 1112(c). Service on
                parties shall be concurrent with filing and
                shall be by any means of service
                specified under Pa.R.A.P. 121(c).

                            *     *      *

                (3) Contents of order.--The judge's order
                directing the filing and service of a
                Statement shall specify:

                      (i) the number of days after
                      the date of entry of the
                      judge's order within which
                      the appellant must file and
                      serve the Statement;

                      (ii) that the Statement shall
                      be filed of record;

                      (iii) that the Statement shall
                      be served on the judge
                      pursuant       to   paragraph
                      (b)(1);



                                   -2-
J-S70023-15



                        (iv) that any issue not
                        properly included in the
                        Statement timely filed and
                        served      pursuant    to
                        subdivision (b) shall be
                        deemed waived.

                  (4) Requirements; waiver.

                              *     *     *

                        (vii) Issues not included in
                        the Statement and/or not
                        raised in accordance with the
                        provisions of this paragraph
                        (b)(4) are waived.

            (c) Remand.

                              *     *     *

                  (2) Upon application of the appellant and
                  for good cause shown, an appellate court
                  may remand in a civil case for the filing
                  nunc pro tunc of a Statement or for
                  amendment or supplementation of a
                  timely filed and served Statement and
                  for a concurrent supplemental opinion.

Pa.R.A.P. 1925.

      In a recent en banc decision, this Court reaffirmed that Pa.R.A.P. 1925

operates as a bright-line rule, and that, as a result, “failure to comply with

the minimal requirements of Pa.R.A.P. 1925(b) will result in automatic

waiver of all the issues raised.” Greater Erie Indus. Development Corp.

v. Presque Isle Downs, Inc., 68 A.3d 222, 224 (Pa. Super. 2014) (en

banc) (emphasis in original) (citing Commonwealth v. Lord, 719 A.2d 306,



                                    -3-
J-S70023-15


309 (Pa. 1998), Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa.

2005), and Commonwealth v. Schofield, 888 A.2d 771, 774 (Pa. Super.

2005)).    We further emphasized that “our Supreme Court does not

countenance anything less than stringent application of waiver pursuant to

Rule 1925(b) ….” Id. This Court lacks any authority to create exceptions to

the waiver requirement.     Id. (“Succinctly put, it is no longer within this

Court’s discretion to ignore the internal deficiencies of Rule 1925(b)

statements.”) Id.

      A review of the certified record in the present case reflects that Pecci,

Jr. failed to comply with the filing requirements of Rule 1925(b). Pecci, Jr.

filed his notice of appeal on June 2, 2015, and the next day, June 3, 2015,

the trial court issued an order directing Pecci, Jr. to file a statement of

matters complained of on appeal pursuant to Rule 1925(b) within 21 days.

The trial court’s order conforms in all respects to the requirements of Rule

1925(b)(3). The trial court filed a Rule 1925(a) written opinion on July 2,

2015, in which it addressed Pecci, Jr.’s substantive issues but also noted that

he had waived all of his appellate issues based upon his failure to file a Rule

1925(b) statement. Trial Court Opinion, 7/2/2015, at 5-7.

      In his appellate brief filed with this Court, Pecci, Jr. offers a unique

argument. As an attachment to his appellate brief, he attaches a copy of the

Civil Docketing Statement filed with this Court at the outset of his appeal.

The Civil Docketing Statement includes a request for a brief “Description of



                                     -4-
J-S70023-15


Appeal,” to which Pecci, Jr. entered “Please see attached.”      Attached is a

letter signed by Pecci, Jr. that contains a description of his appeal, including

a section entitled “Issues to be raised on appeal.” At the top of the copy of

the Civil Docketing Statement attached to his appellate brief, Pecci, Jr. has

handwritten “The was my statement of errors complained of on appeal.”

      Even if we were to consider this attachment to the Civil Docketing

Statement to constitute a statement of issues complained of on appeal

pursuant to Rule 1925(b), we would still have to find waiver pursuant to the

Greater Erie, Lord, Castillo, and Schofield line of cases. Rule 1925(b)(1)

specifically provides that the appellant must “file of record the Statement

and concurrently shall serve the judge.”1     Here, Pecci, Jr. did not file the

attachment to his Civil Docketing Statement with the Prothonotary of the

Court of Common Pleas of Bucks County, and therefore he did not comply

with the filing requirements of Rule 1925(b). The case docket contains no

reference to any such filing and the Civil Docketing Statement is not

otherwise included in the certified record on appeal. Because Pecci, Jr. failed




1
   While he did not attach a certificate of service, Pecci, Jr. apparently did
comply with the separate requirement to serve a copy on the trial court
judge. In its Rule 1925(a) opinion, the trial court noted that “Husband did
send to this [c]ourt the Superior Court of Pennsylvania Civil Docketing
Statement, which includes, in part, a listing of Husband’s grievances with
this [c]ourt.” Trial Court Opinion, 7/2/2015, at 3.


                                     -5-
J-S70023-15


to comply with the requirements of Rule 1925(b), we must find that he

waived all issues on appeal.2

      Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/20/2015




2
  We note that Pecci, Jr. did not submit to this Court, pursuant to Rule
1925(c)(2), an application for remand in a civil case to permit the filing nunc
pro tunc Statement.


                                     -6-